Citation Nr: 1825494	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-02 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for osteoarthritis of the right hand.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to an initial compensable disability evaluation for high blood pressure.

5.  Entitlement to an initial compensable disability evaluation for a ventral hernia, status post repair.  


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United State Navy from January 1983 to February 1987, October 2003 to June 2004, October 2004 to March 2005, October 2005 to September 2006, October 2006 to September 2007, October 2007 to September 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The Veteran is not shown to have bilateral hearing loss that is casually or etiologically related to his period of active service.

2.  The Veteran is not shown to have osteoarthritis of the right hand that is casually or etiologically related to his period of active service.

3.  The Veteran is not shown to have right elbow epicondylitis that is casually or etiologically related to his period of active service.

4.  The Veteran's high blood pressure does not manifest in diastolic pressure over 100 or systolic pressure over 160.

5.  The Veteran's ventral hernia scar is stable and painful to the touch.
  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to service connection for osteoarthritis of the right hand have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for right elbow epicondylitis have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for an initial compensable disability evaluation for high blood pressure have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 (2017).

5.  The criteria for a 10 percent disability evaluation for a ventral hernia, status post repair, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331.

When a disease is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service Connection for Bilateral Hearing Loss

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  The Veteran's claim for bilateral hearing loss was denied in an August 2013 rating decision.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a June 2013 VA hearing examination the Veteran demonstrated hearing loss in the following decibel ranges:

  
HERTZ

500
1000
2000
3000
4000
RIGHT 
10
15
15
25
30
LEFT
15
20
20
30
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and left ear.

Additionally, the Veteran has submitted private hearing examinations conducted in February 2018 and March 2018.  At the February 2018 examination, pure tone thresholds, in decibels were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT 
10
15
20
20
25
LEFT
15
20
20
30
35

The private examination also notes that the Veteran's speech recognition was 100 percent in each ear.  The report does not specify whether the Maryland CNC Test was used.  Regardless, clarification does not need to be sought because findings of 100 percent recognition in each ear, even assuming the Maryland CNC Test was used, would not result in the criteria set forth in 38 C.F.R. § 3.385 being met.  

At the March 2018 examination, pure tone thresholds, in decibels were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT 
20
25
25
25
20
LEFT
25
30
25
25
25

The Veteran's speech recognition score was 100 percent in each ear.  The examination report specified that the NU-6 List 2A was used.  As the Maryland CNC Test was not used, the results are not usable to determine whether the criteria set forth in 38 C.F.R. § 3.385 are met.  

The private and VA audiograms do not demonstrate that auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  The VA examination does not show that speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the Veteran's statements that his work with chipping hammers in the United States Navy caused or aggravated bilateral hearing loss.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  The Veteran's reports of decreased hearing acuity are credible.  

However, with regard to the specific issue in this case, whether the Veteran has a current diagnosis of bilateral hearing loss as set forth in 38 C.F.R. § 3.385 falls outside the realm of his knowledge.  See Jandreau, 492 F .3d at 1377 n.4.  To determine whether the criteria set in 38 C.F.R. § 3.385 are met, audiological testing must be conducted and interpreted.  The Veteran in this case has not shown that he has the training, skills, or expertise needed to self-administer and interpret audiological testing.  As a result, the probative value of his lay assertions is low. 

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's bilateral hearing loss due to no diagnosis of a current disability.  The benefit of the doubt rule therefore does not apply.

Service Connection for Osteoarthritis of the Right Hand

The Veteran has claimed entitlement to service connection for osteoarthritis of the right hand.  The Veteran's claim for osteoarthritis was denied in an August 2013 rating decision. 

The Board acknowledges that the Veteran's service treatment records indicate he was diagnosed with right hand osteoarthritis in November 2007, during the Veteran's period of active service.  The Board further acknowledges that the Veteran has submitted numerous medical records indicating right hand pain and right hand osteoarthritis following a motor vehicle accident.  The most recent medical record documenting osteoarthritis of the right hand is date March 6, 2010.

In a June 2013 VA hand and finger conditions examination, the VA examiner noted that the Veteran did not have a current diagnosis of osteoarthritis of the right hand.  The VA examiner stated:

The [Veteran's claimed osteoarthritis of the right hand] was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness...

Presently, there is no diagnosis for [a] Right Hand Osteoarthritis condition...[the Veteran's] [service treatment] records dated 12 Dec 2007 show [a diagnosis of Osteoarthritis], right thumb, per x-ray.  Current x-rays and [physical examination] do not reveal any findings regarding [osteoarthritis] of right hand/fingers.

The VA examiner instead noted that the Veteran had an old healed metacarpal neck fracture with three screws.  

At his June 2013 VA examination, the Veteran reported popping and swelling of his joints, pain, and limitation of motion in his right hand.  He denied flare-ups that impacted function of his hand.  Upon objective clinical testing, there was no limitation of motion or evidence of painful motion of any of the fingers or thumb.  After repetitive motion testing, there was no change in the ranges of motion.  The examiner specifically found that the Veteran did not have functional loss or functional impairment of any of the fingers or thumb.  The examiner also specifically found that the Veteran did not have tenderness or pain to palpation of the joints or soft tissue of the hand, including the thumb and fingers.  Strength testing was normal at 5/5.  In the absence of a condition causing functional impairment, there is no current disability for VA purposes.  Thompson v. McDonald, 815 F.3d 781 (Fed. Cir. 2016)

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich, 104 F. 3d at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225 (1992).

The Board acknowledges the Veteran's statements that his residuals of a right hand injury sustained in a motor vehicle accident have manifested in osteoarthritis of the right hand.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., right hand and wrist pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  With regard to the specific issue in this case, whether the Veteran has a current diagnosis of osteoarthritis of the right hand falls outside the realm of his knowledge.  See Jandreau, 492 F.3d at 1377 n.4.

Determining a diagnosis of right hand osteoarthritis requires medical inquiry into internal biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, skills, or expertise needed to render a diagnosis. As a result, the probative value of his lay assertions is low. 

In addition, the probative evidence of record does not contain any probative medical evidence during the appeal period indicating a diagnosis of osteoarthritis of the right hand.  The STRs refer to an x-ray study but its results are not included in the STRs.  Significantly, at his June 2013 VA examination, although he reported pain and limited motion, his ranges of motion were normal and no pain or functional impairment was found.  The June 2013 VA examination is the most probative evidence of record.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's osteoarthritis of the right hand because there is no current disability in the right hand, as there is no functional impairment of the right hand, fingers, or thumb.  The benefit of the doubt rule therefore does not apply.

Service Connection for a Right Elbow Disability

The Veteran claims entitlement to service connection for a right elbow disability.  In June 2013, the Veteran completed a VA elbow and forearm conditions examination.  The Veteran reported that his symptoms began in 2000 and reported a history of several minor injuries.  He reported constant 3/10 pain that flares up and worsened over time.  He claimed to have been treated with cortisone injections.  The examiner found that the Veteran did not have, nor did he ever have, an elbow condition.  The examiner found that the Veteran did not have flare-ups that impacted his ability to function.  Upon examination, the Veteran's right elbow had normal range of motion with no evidence of painful motion.  There was no decrease in range of motion after repetitive testing.  The examiner specifically found that there was no functional loss or functional impairment of the right elbow.  The Veteran did not have localized tenderness or pain on palpation of the joints and soft tissue of the elbow or forearm.  His muscle strength was normal at 5/5.  X-rays were taken and no arthritis or other significant diagnostic testings or results were present.  The VA examiner noted the Veteran did not exhibit any pathology necessary to diagnose a current right elbow condition.  The VA examiner stated:

Right forearm supination ends at 85 degrees and there is no objective evidence of painful motion. Right forearm pronation ends at 80 degrees and there is no objective evidence of painful motion. Right forearm post-test supination ends at 85 degrees. Right forearm post-test pronation ends at 80 degrees...There are no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the elbow joint. For the claimant's claimed condition of [right elbow epicondylitis], there is no diagnosis because there is no pathology to render a diagnosis.

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich, 104 F. 3d at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225 (1992).

The Board acknowledges the Veteran's March 2010 service treatment record and May 2010 private medical record indicating a diagnosis of right elbow lateral epicondylitis (tennis elbow).  In May 2010, the provider noted that the Veteran had physical therapy for his elbow and had pain that was not severe.  Upon examination, there was no swelling or intra-articular effusion.  The carrying angle was normal, extension was full.  Flexion was to 130 degrees (representing a loss of 15 degrees), and pronation and supination were normal.  There was pain over the lateral humeral epicondyle extensor tendons and with grip strength.  Steroid injections were provided.  

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., right elbow pain and discomfort; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis.  See Davidson, 581 F.3d 1313.  With regard to the specific issue in this case, whether the Veteran has a current right elbow disability falls outside the realm of his knowledge.  See Jandreau, 492 F.3d at 1377 n.4.

Determining the presence of right elbow pathology requires medical inquiry into internal biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, skills, or expertise needed to render a diagnosis.  As a result, the probative value of his lay assertions is low.  Further, the Veteran's assertions that he symptoms of a right elbow disability are not consistent with the results of objective medical testing.  The symptoms documented in May 2010 had resolved.  Therefore his descriptions of his symptoms are less probative that the findings of the June 2013 VA examiner.  

The most probative evidence of record is from the June 2013 VA examination, where the Veteran was objectively tested and no limitation of motion, pain, functional impairment, or functional loss was documented. 

The Board concludes that the preponderance of the evidence is against the claim for service connection for a right elbow disability because no disability for VA purposes is present.  The benefit of the doubt rule therefore does not apply.

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claims for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Initial Compensable Disability Evaluation for High Blood Pressure

The Veteran was awarded service connection for high blood pressure in an August 2013 rating decision. The Veteran was assigned a noncompensable disability evaluation, effective June 21, 2012.  The Veteran's high blood pressure was evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104.

Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  
Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, the Board notes that a 0 percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. § 4.3 (2015).

In an October 2017 VA hypertension examination, the Veteran's average blood pressure after three readings measured 131 systolic over 82 diastolic.  The VA examiner noted that the Veteran required constant medication to manage his hypertension.  A June 2013 VA hypertension examination noted readings of 118 systolic over 78 diastolic, 120 systolic over 80 diastolic, 120 systolic over 80 diastolic.  

Based on the above discussed VA examination, the Board finds that the Veteran's hypertension does not meet the criteria for a 10 percent disability evaluation.  The probative evidence of does not establish that the Veteran has a history of diastolic pressure predominately 100 or more with the need for continuous medication; systolic pressure predominantly 160 or more, or diastolic pressure predominantly 100 or more.

The Board acknowledges the Veteran has submitted service treatment records and private medical records indicating hypertension.  However, three of the records (September 2006, May 2009, and September 2009) highlighted by the Veteran that show a diastolic pressure over 100 are prior to the date separation from service are not considered as evidence of disability severity during the period on appeal.  Fenderson, 12 Vet. App. 119 (1999).

The Board acknowledges the Veteran's assertions that his hypertension is more severe than evaluated and manifests in headaches and lobe discomfort.  The Veteran is competent to report his symptoms and has presented credible testimony in this regard.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for a compensable evaluation have been met.  In determining the actual degree of disability, the examination findings are more probative of the degree of impairment.      

As the preponderance of the evidence is against the assignment of an initial compensable disability evaluation for the Veteran's high blood pressure, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).

Initial Compensable Disability Evaluation for a Hernia, Ventral S/P Repair  

The Veteran was awarded service connection for a ventral hernia, status post repair, in an August 2013 rating decision.  The Veteran was assigned a noncompensable disability evaluation, effective June 21, 2012.  The Veteran's hernia scar was evaluated under Diagnostic Code 7804.  38 C.F.R. § 4.118.

Under Diagnostic Code 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful.   See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2017).  Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

In an October 2017 hernia examination, the VA examiner noted the Veteran exhibited a single scar located above umbilicus, and measuring 5 centimeters in length, .3 centimeters in width.  The VA examiner noted the scar was not painful or unstable.  However, the Veteran stated the scar was tender when touched.  A June 2013 VA examination also noted a single, stable, scar located above the umbilicus.  This examination did not note if the scar was painful.

In the Veteran's August 2013 notice of disagreement, he stated that scar was tender and would always be tender.  Finally, the Veteran's March 2018 Appellate Brief notes that the Veteran's scar is irritated upon athletic movement. 

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain and discomfort when the scar is touched; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis.  See Davidson, 581 F.3d 1313.  His statements that his scar is painful are credible.  

After review of the probative evidence of record, the Board finds that the Veteran's painful hernia scar is most accurately represented by the criteria for a 10 percent disability evaluation.  The Veteran has a single scar that is painful to the touch.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent disability evaluation is not warranted because the Veteran does not have three or four scars that are unstable or painful.  Id.

The other Diagnostic Codes pertinent to scars that are not on the head, face, or neck, are not more appropriate in this case.  The evidence does not show that the Veteran has a scar that is deep or nonlinear with an area of at least 6 square inches.  The evidence does not show that the Veteran has a superficial and nonlinear scar that has an area of 144 square inches.  The most probative evidence of record does not show that the scar produces disabling effects.  Application of Diagnostic Codes 7801, 7802, and 7805 are not warranted.  

Entitlement to an initial 10 percent disability rating for a ventral hernia scar is warranted under Diagnostic Code 7804.  

  
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for osteoarthritis of the right hand is denied.

Entitlement to service connection for a right elbow disability is denied.

Entitlement to an initial compensable disability evaluation for high blood pressure is denied.

Entitlement to an initial 10 percent disability evaluation for a ventral hernia scar is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


